Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/24/2022 has been entered. Claims 10, 13, 15 and 16 are allowed. 
Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:  The present invention pertains to a device that specifically requires a tensioning mechanism used in combination with a torso apparel garment having a first and second slider mechanism creating an open position.   It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious an tension mechanism, used in combination with the upper garment device with two slider mechanisms,  having a tensioning cord mechanism that is superior to and parallel to a waist opening, the cord positioned in a tunnel wherein the cord exits the tunnel structure at an area within a pocket, and the pocket is located on the torso portion between the cord and the waist opening. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/           Primary Examiner, Art Unit 3732